 
 
IV 
108th CONGRESS
2d Session
H. RES. 489 
IN THE HOUSE OF REPRESENTATIVES 
 
January 20, 2004 
Mr. Costello (for himself, Mr. Hastert, Ms. Schakowsky, Mr. Shimkus, Mr. Manzullo, Mr. Jackson of Illinois, Mr. Johnson of Illinois, Mr. Evans, Mr. Emanuel, Mr. Crane, Mr. Kirk, Mr. LaHood, Mr. Lipinski, Mr. Davis of Illinois, Mr. Gutierrez, Mr. Stenholm, Mr. Davis of Alabama, Mr. Acevedo-Vilá, Mrs. Christensen, Mr. Waxman, Mr. Levin, Ms. DeLauro, Mr. Payne, Mr. Norwood, Mr. Kucinich, Mr. Hastings of Florida, Mr. McGovern, Mr. Foley, Mr. Snyder, Mr. Clay, Ms. Kilpatrick, Mr. Skelton, Ms. McCarthy of Missouri, Mr. Hinchey, Ms. Bordallo, Mr. Serrano, Ms. Carson of Indiana, Mr. Towns, Mr. Farr, Mr. Lantos, Ms. Kaptur, Mr. Gallegly, Mr. Frost, Mr. Udall of Colorado, Mr. Tanner, Mr. Petri, Mr. Houghton, Mr. Wolf, and Mr. Oberstar) submitted the following resolution; which was referred to the Committee on House Administration
 
RESOLUTION 
Stating the agreement of the House of Representatives with the sentiment expressed by the Senate in Senate Resolution 281. 
 
Whereas the Honorable Paul Simon became, at the age of 19, the Nation’s youngest editor-publisher when he accepted a Lion’s Club challenge to save the Troy Tribune in Troy, Illinois, and subsequently built a chain of 13 newspapers in southern and central Illinois; 
Whereas the Honorable Paul Simon used the Troy Tribune to expose criminal activities and in 1951, at age 22, was called as a key witness to testify before the United States Senate’s Crime Investigating Committee; 
Whereas the Honorable Paul Simon served in the Illinois legislature for 14 years, winning the Independent Voters of Illinois Best Legislator Award every session; 
Whereas the Honorable Paul Simon was elected Lieutenant Governor in 1968 and was the first in Illinois history to be elected to that post with a Governor of another party; 
Whereas the Honorable Paul Simon served Illinois in the United States House of Representatives and the United States Senate with devotion and distinction; 
Whereas the Honorable Paul Simon is the only individual to have served in the Illinois House of Representatives, the Illinois Senate, the United States House of Representatives, and the United States Senate. 
Whereas the Honorable Paul Simon was the founder and director of the Public Policy Institute at Southern Illinois University in Carbondale, Illinois, and taught there for more than six years in the service of the youth of our Nation; 
Whereas the Honorable Paul Simon wrote over 20 books and held over 50 honorary degrees; 
Whereas the Honorable Paul Simon was an unapologetic champion of the less fortunate and a constant example of caring and honesty in public service; 
Whereas his efforts on behalf of Illinoisans and all Americans earned him the esteem and high regard of his colleagues; and 
Whereas his tragic death has deprived his State and the Nation of an outstanding lawmaker and public servant: Now, therefore, be it 
 
That the House of Representatives agrees with the sentiment expressed by the Senate in Senate Resolution 281.  
 
